[newparlogo.gif]


March 10, 2015


Jim R. Yates
550 Kahiau Loop
Honolulu, HI 96821


Re:    Employment Offer


Par Petroleum Corporation (“PAR” or the “Company”) is pleased to extend this
letter as confirmation of your offer of employment as President of Mid Pac
Petroleum, LLC (”Mid Pac”) following consummation of that certain Agreement and
Plan of Merger by and among Par Petroleum Corporation, Bogey, Inc., Koko’oha
Investments, Inc., and Bill D. Mills, dated as of June 2, 2014, as amended (the
“Merger”). It is anticipated that following consummation of the Merger, PAR will
restructure its businesses in Hawaii, including Mid Pac, in which case you will
serve as the President of the resulting marketing and logistics entity. You will
report to Joseph Israel, President and Chief Executive Officer of PAR. This
position is full-time exempt.
The following is an outline of the terms and general conditions of your
employment:
1.
Commencement Date: April 1, 2015.

2.
Salary: You will be paid an annual base salary of $300,000 in accordance with
PAR’s standard payroll practice, pro-rated based on your Commencement Date. Your
compensation will be reviewed annually in accordance with current PAR policy.

3.
Annual Incentive Bonus: Commencing in 2015, you will participate in an annual
incentive plan and may be eligible for bonuses each year depending upon the
profitability of the Company and your performance against metrics that will be
defined each year. Your target bonus will be 75% of your annual base pay payable
in cash.

You will also be eligible to participate in an annual stock and option based
incentive plan that will be awarded at the end of each year depending upon the
profitability of the Company and your performance against metrics that will be
defined each year. Your annual at-risk target value will be 75% of your base
pay. You may choose to accept this compensation in the form of (i) restricted
PAR stock or (ii) 2/3 restricted PAR stock and 1/3 options; provided, however,
such election shall be made within 5 days after the Commencement Date. The
restricted stock will vest over a 4-year period, and the options will vest over
a 3-year period. There is no guarantee of award payments where performance goals
are not met. For 2015, such restricted stock (or restricted stock and options)
shall be granted after the first Compensation Committee meeting subsequent to
the Commencement Date.
The actual number of shares and options granted will be determined consistent
with current PAR equity and option plans. The terms of the restricted stock and
options grant will be customary for awards of this type and include key terms
such as:
i.
A vesting schedule under which shares and options will vest on the anniversary
of award.

ii.
Vesting shall occur immediately upon:



                                                                                                                                                                                            
800 Gessner Rd., Suite 875 | Houston, Texas 77024
Office: (281) 899-4800 | Fax: (281) 565-1237





--------------------------------------------------------------------------------




•
Death of grantee

•
Termination of grantee’s employment without cause

4.
Vacation: Your past industry experience will count for purposes of determining
your vacation eligibility at Mid Pac in accordance with current company
policies.

5.
Benefits: You will be eligible to participate in PAR sponsored benefits
programs. We will provide you a summary of benefits separately.

6.
Severance: In the event of the termination of your employment without Cause or
for Good Reason, (as hereinafter defined), you shall be entitled to receive the
following severance benefits:

i.
Salary continuation payments equal to one (1) year's base annual compensation in
effect at the time of your termination, less all applicable withholding and
deductions, payable pro rata over a period of twelve (12) months;

ii.
A bonus equal to the average of the bonus paid to you over the prior three years
(and if such termination occurs prior the end of three years, then the target
bonus shall be imputed for such unserved periods), less all applicable
withholding and deductions, payable pro rata over a period of twelve (12)
months; and

iii.
Outstanding unvested equity awards shall be accelerated and vest effective upon
the date of your termination of employment.

For purposes of this Offer Letter, the terms "Cause" and "Good Reason" shall
have the following meanings:
"Cause" shall mean that you have (a) been convicted of, or plead nolo contendere
to, a felony or crime involving moral turpitude; (b) committed an act of
personal dishonesty or fraud involving personal profit in connection with your
employment by Mid Pac, PAR or its affiliates; (c) committed a material breach of
any material covenant, provision, term, condition, understanding or undertaking
set forth in this offer letter or any restrictive covenant running in favor of
PAR to which you may be subject; (d) committed an act which the Board of
Directors of PAR, (including the Compensation Committee) has found to have
involved willful misconduct or gross negligence on your part; (e) failed or
refused to substantially perform the lawful duties of your employment in any
material respect; or (f) failed to comply with the lawful written rules and
policies of PAR and its affiliates in any material respect; provided, however,
that no termination under clause (c), (d), (e) or (f) above shall be effective
unless you shall have first received written notice describing in reasonable
detail the basis for the termination and within fifteen (15) days following
delivery of such notice you shall have failed to cure such alleged behavior
constituting "Cause"; provided, further, that this notice requirement prior to
termination shall be applicable only if such behavior or breach is capable of
being cured.
"Good Reason" shall mean that you have resigned from employment with Mid Pac,
PAR or its affiliates following the occurrence of one or more of the events set
forth in the clauses (i) through (iv) below without your prior written consent,
provided, that, in connection with any event or events specified in clauses (i)
through (iv) below, (a) you have first delivered written notice to PAR of your
intention to resign from employment due to one or more of such events, which
notice specifies in reasonable detail the circumstances claimed to provide the
basis for such resignation, and (b) such event or events are not cured by PAR
within fifteen (15) days (or such longer reasonable period of time as is
necessary to cure such event so long as PAR is diligently pursuing such cure)
following delivery of such written notice:


2







--------------------------------------------------------------------------------




i.
any diminution in your base annual compensation;

ii.
any removal from your position as President of Mid Pac or the resulting
marketing and logistics entity described in the first paragraph of this offer
letter or any material diminution in your authority, duties, or
responsibilities;

iii.
a material change in the geographic location of your principal office with PAR;
or

iv.
any material breach by PAR of its obligations under this Agreement.

The foregoing severance benefits and payments shall be conditioned upon (1) your
execution and delivery to PAR of an effective release of all claims against, and
covenant not to sue, PAR and its subsidiaries, affiliates, officers, directors,
employees, representatives and agents, which release is not revoked within
applicable statutory timeframes and (2) your continued compliance with all
restrictive covenants and continuing obligations to PAR, a breach of which
covenants or obligations shall result in the termination and forfeiture of all
of the foregoing benefits and payments.
In making this offer, PAR understands that you are not under any obligation to
any former employer, person, firm, or corporation that would prevent, limit, or
impair in any way the performance by you of the duties as an employee of PAR.
This offer letter supersedes and replaces in their entirety any and all
employment, retention, severance or other similar agreements to which you may
have been a party with Mid Pac, including but not limited to that certain
Employment Agreement dated as of September 1, 2007. Accordingly, upon execution
of this letter, such agreements shall be null and void and of no further effect,
and you agree to waive and release any and all claims or causes of action you
may possess against Mid Pac, PAR or any of their respective affiliates in
connection therewith. You agree to execute any and all further documents that
may reasonably be required to effectuate the terms of this paragraph.
We are delighted to have you join the PAR team and look forward to a long and
mutually beneficial relationship. Should you have any questions, please do not
hesitate to contact me directly.
To acknowledge your acceptance of the foregoing, please sign in the space below
and return a copy to me no later than March 12, 2015, after which time this
offer letter shall become void and of no force and effect.


Sincerely,


/s/ Joseph Israel


Joseph Israel
Chief Executive Officer


Agreed:




/s/ Jim Yates                        March 12, 2015            
Jim R. Yates                        Date





3





